Citation Nr: 1701946	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-14 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for pulmonary tuberculosis, minimal, inactive. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Paul Bunn, Agent 

ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1965 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied a compensable rating for the pulmonary tuberculosis. In March 2009, the Veteran filed a notice of disagreement (NOD  In April 2009, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9), Appeal to Board of Veterans' Appeals) in April 2009.

In January 2013, the Board expanded the Veteran's appeal to include the matter of the Veteran's entitlement to a TDIU due to his service-connected pulmonary tuberculosis (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)),  and remanded the claims on appeal for further evidentiary development.  After accomplishing further action, the agency of original jurisdiction (AOJ), denied the claims (as reflected in a June 2016 supplemental SOC (SSOC)), and returned these matters to the Board.  

As for the matter of representation, as reflected in the prior remand, the Veteran was previously represented by The American Legion.  However, in June 2016, the Veteran excecuted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Agent Paul Bunn (thereby revoking the power of attorney in favor of The American Legion, see 38 C.F.R. § 14.631(f)(1) (2016)).  The Board recognizes the change in representation..

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA.  All records have been reviewed.

For the reasons explained below, the Board is, again, remanding the claims on appeal  to the AOJ. VA will notify the Veteran  when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Regarding the claim for increased rating for pulmonary tuberculosis, minimal, inactive, an October 2008 VA examiner noted that the Veteran had developed chronic bronchitis in recent years, but that it had "no relationship at all" to his pulmonary tuberculosis.  In its January 2013 Remand, the Board observed that the examiner did not appear to review the claims file, and that the claims file did not contain VA treatment records since 1999.  Accordingly, the Board instructed the AOJ to obtain all outstanding treatment records and to schedule the Veteran for a new VA pulmonary examination to ensure that the record reflects the current severity of the Veteran's pulmonary tuberculosis.

Treatment records obtained on remand reveal that the Veteran was treated for chronic obstructive pulmonary disease (COPD) in addition to bronchitis during the period under consideration.  Although the AOJ afforded the Veteran a VA examination in May 2014, the examiner did not comment on the additional diagnosis of COPD, and instead found "no record of [the Veteran] ever having active pulmonary tuberculosis" and that the Veteran "presently has no symptomatology to suggest tuberculosis of an active type."

This new opinion is also inadequate for the following reasons.  First, the Board points out that the Veteran is not being evaluated for active pulmonary tuberculosis, thus an opinion as to whether the Veteran has active pulmonary tuberculosis is not relevant or necessary.  Second, the examiner did not note the diagnosis of COPD in the Veteran's medical records, and thus did not opine as to whether the diagnosed COPD had any relationship to the Veteran's inactive pulmonary tuberculosis; and, if so, the nature of such relationship.  Such information is necessary for the Board to evaluate whether the Veteran has any compensable residuals of inactive pulmonary tuberculosis under 38 C.F.R. § 4.104, Diagnostic Code (DC) 6731.  The Board points out that, once VA undertakes the effort to provide an examination, it must provide an adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, on remand, the AOJ should obtain an addendum opinion from the physician who performed the May 2014 VA examination, or another appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgement of the physician designated to provide the addendum opinion.

Prior to obtaining the medical information referenced above, to ensure that all due process requirements are met, and the record is complete with respect to both claims, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, the electronic claims file currently includes VA treatment records dated through June 2016.  However, more recent records may exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the record shows that the Veteran is currently being treated the Hines, Illinois, VA medical center, the AOJ should obtain from that facility all records of pertinent evaluation and/or treatment of the Veteran since June 2016, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that he has a full one-year period for response. See 38 U.S.C.A § 5103 (b)(1) (West 2014); but see  also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal. 

As noted in the prior remand, in adjudicating the claim for increased rating, the AOJ should consider and discuss whether "staged rating" (assignment of different rating for different periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.  Also, in adjudicating the matter of the Veteran's entitlement to a TDIU due to pulmonary tuberculosis, even if  the percentage requirements of 38 C.F.R. § 4.16(a) are not met, the AOJ should consider whether the procedures for consideration of an extra-schedular TDIU, pursuant to 38 C.F.R. § 4.16(b), are invoked,

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Hines VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since June 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  

2.  Furnish to the Veteran and his agent  a letter requesting that he provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matters on appeal that is not currently of record.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his agent  of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the 2014 VA examiner to provide an addendum opinion concerning the Veteran's inactive pulmonary tuberculosis.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain from an appropriate physician a medical opinion based on file review (if possible). Only arrange for the Veteran to undergo further VA examination, by an appropriate physician,  if deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.

With respect to each currently diagnosed pulmonary/respiratory disability-specifically, bronchitis and COPD, each diagnosed at a point pertinent to the current claim for inceease-the physician  should provide an opinion, consistent with sound medical judgement, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that there is medical relationship between that disability and  the Veteran's service-connected, currently inactive pulmonary tuberculosis-e.g.,  residual to, or a progression of.  If so, the physician should comment on the nature of such relationship.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above), is warranted, as well whether the procedures for consideration of an extra-schedular TDIU due to pulmonary tuberculosis, pursuant to 38 C.F.R. § 4.16(b), are invoked).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his agent an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



